11-1931-ag
         Boedhoe v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A074 975 306
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals for
 2       the Second Circuit, held at the Daniel Patrick Moynihan United
 3       States Courthouse, 500 Pearl Street, in the City of New York, on
 4       the 18th day of January, two thousand twelve.
 5
 6       PRESENT:
 7                 RICHARD C. WESLEY,
 8                 PETER W. HALL,
 9                 SUSAN L. CARNEY,
10                      Circuit Judges.
11       _____________________________________
12
13       SOEROEDJPERSAD BOEDHOE,
14                 Petitioner,
15
16                           v.                           11-1931-ag
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                 Respondent.
21       _______________________________________
22
23       FOR PETITIONER:                   James A. Welcome, Waterbury,
24                                         Connecticut.
25
26       FOR RESPONDENT:                   Tony West, Assistant Attorney General;
27                                         David V. Bernal, Assistant Director;
28                                         Tiffany L. Walters, Trial Attorney,
29                                         Office of Immigration Litigation, United
30                                         States Department of Justice,
31                                         Washington, D.C.
32
 1        UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 4   DISMISSED.

 5        Petitioner Soeroedjpersad Boedhoe, a native of Suriname and

 6   citizen of the Netherlands, seeks review of an April 8, 2011

 7   order of the BIA, affirming the April 14, 2010 decision of

 8   Immigration Judge (“IJ”) Michael W. Straus, which denied his

 9   applications for waivers of inadmissibility.     In re

10   Soeroedjpersad Boedhoe, No. A074 975 306 (B.I.A. Apr. 8, 2011),

11   aff’g No. A074 975 306 (Immig. Ct. Hartford Apr. 14, 2010).     We

12   assume the parties’ familiarity with the underlying facts and

13   procedural history in this case.

14        Under the circumstances of this case, we have reviewed the

15   decision of the IJ as supplemented by the BIA.    See Yan Chen v.

16   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    Because Boedhoe is

17   challenging the denial of discretionary relief, we have

18   jurisdiction to review only constitutional claims and questions

19   of law.   8 U.S.C. § 1252(a)(2)(B), (D); Camara v. Dep’t of

20   Homeland Sec., 497 F.3d 121, 122-23 (2d Cir. 2007).

21        Boedhoe challenges the agency’s determination that he is

22   inadmissible under Immigration and Nationality Act (“INA”)

23   § 212(a)(9)(C) (codified at 8 U.S.C. § 1182(a)(9)(C)) and that he

24   failed to establish his entitlement to a waiver of

25   inadmissibility under either INA § 212(a)(9)(B)(v) (codified at 8

                                     2
 1   U.S.C. § 1182(a)(9)(B)(v)) or INA § 212(i) (codified at 8 U.S.C.

 2   § 1182(i)).   However, we lack jurisdiction to consider Boedhoe’s

 3   challenge to the agency’s denial of his applications for waivers

 4   of inadmissibility, which merely quarrel over the correctness of

 5   the agency’s discretionary hardship determination.   See Xiao Ji

 6   Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 329 (2d Cir. 2006).

 7        Although Boedhoe asserts that the agency committed numerous

 8   legal errors in determining that he failed to show that the

 9   denial of his admission to the United States would result in

10   extreme hardship to his lawful permanent resident spouse, we have

11   rejected attempts to frame disagreements over the agency’s

12   exercise of discretion as questions of law.   See, e.g.,

13   Barco-Sandoval v. Gonzales, 516 F.3d 35, 39-40 (2d Cir. 2008).

14   For example, while Boedhoe argues that the agency “failed to take

15   [his wife’s] significant medical issues into consideration,” and

16   that this “factor alone should lead the Court to remand,” the BIA

17   explicitly found that Boedhoe had “not established that [his

18   wife] would be unable to obtain adequate medical treatment in the

19   Netherlands.”   In re Soeroedjpersad Boedhoe, No. A074 975 306

20   (B.I.A. Apr. 8, 2011), aff’g No. A074 975 306 (Immig. Ct.

21   Hartford Apr. 14, 2010).   Similarly, Boedhoe argues that the

22   agency “was dismissive of [his] wife’s assistance of her father

23   while he suffers from a medical condition”; however, the agency

24   explicitly determined that “there is no evidence that her


                                     3
 1   remaining siblings in the United States could not provide

 2   adequate care.”   Id.    Boedhoe also asserts that the IJ failed to

 3   properly aggregate the hardship factors, but ignores the BIA’s

 4   decision explicitly considering the hardship factors in the

 5   aggregate.   See id.    Therefore, because Boedhoe merely quarrels

 6   with the agency’s conclusion that a waiver was not warranted as a

 7   matter of discretion, we lack jurisdiction to review his

 8   arguments.   See Xiao Ji Chen, 471 F.3d at 326-29.

 9        Lastly, Boedhoe’s argument that the BIA erred by declining

10   to reach the IJ’s alternative inadmissibility finding under INA §

11   212(a)(9)(C), is without merit.     See INS v. Bagamasbad, 429 U.S.
12   24, 25 (1976) (per curiam).

13        For the foregoing reasons, the petition for review is

14   DISMISSED.   As we have completed our review, any stay of removal

15   that the Court previously granted in this petition is VACATED,

16   and any pending motion for a stay of removal in this petition is

17   DISMISSED as moot.

18                                    FOR THE COURT:
19                                    Catherine O’Hagan Wolfe, Clerk




                                       4